
	
		I
		112th CONGRESS
		2d Session
		H. R. 6566
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the
			 Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to require the
		  Administrator of the Federal Emergency Management Agency to provide guidance
		  and coordination for mass fatality planning, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mass Fatality Planning and Religious
			 Considerations Act.
		2.FindingsCongress finds the following:
			(1)Emergency preparedness often plans for how
			 to prepare and provide for survivors of a natural disaster, act of terrorism,
			 or other man-made disaster, but fails to plan for how to prepare for and
			 respond to mass fatalities that result from such an incident.
			(2)Funeral homes, cemeteries, and mortuaries
			 could be overwhelmed should mass fatalities arise from a natural disaster, act
			 of terrorism, or other man-made disaster.
			(3)Different religions have different customs
			 surrounding death; for example, the Jewish and Muslim religions call for burial
			 of the deceased not later than 48 hours after death.
			3.Preparedness for
			 mass fatalities resulting from a natural disaster, act of terrorism, or other
			 man-made disasterSection 504
			 of the Homeland Security Act of 2002 (6 U.S.C. 314) is amended by adding at the
			 end the following new subsection:
			
				(c)Preparedness for
				mass fatalitiesIn carrying
				out this section, the Administrator shall provide guidance to and coordinate
				with appropriate individuals, including representatives from different
				communities, private sector businesses, non-profit organizations, and religious
				organizations, to prepare for and respond to a natural disaster, act of
				terrorism, or other man-made disaster that results in mass fatalities.
				.
		
